Doderidge, J.
Two questions have been made here.
1. At what place the deed shall be intended to have been made? 2. Whether an action for foreign coin ought to be in detinet alone?
If one lays a deed to have been done in any place, which is beyond the sea, but this does not appear on the face of the deed, it may be averred to have been done in any place in England. Here the declaration is, that the defendant by his deed became bound, in Warda de Cheap &c. and, on oyer, the date is at Hamburgh, but it does not appear that *79Hamburgh is a place beyond the sea, and there may be a place of that name in London, which every body knows.
The Chief Justice has said: “that the trial shall be at the “place where the deed bears date, and not where it is supposed to have been delivered: that in this case the “deed cannot be intended to have been made in London, “while it bears date at Hamburgh, which is beyond the "sea, and is payable in coin of that place." But we ought to support the jurisdiction of our court; and Hamburgh money may be contracted for in London.
With regard to the second point. There is an express authority in 34 H. 6. 12. When the action was brought in detinet; and it was held to be well, 9 E. 4. 46, and 6 E. 3. F. Account. It was argued by all, that Flemith money ought to be declared in English value. One may be charged for money as receiver; and as bailiff for goods or Hamburgh coin, although it be not current here, as for a horse, a box &c. and the suit shall be in the detinet, unless it be for English coin, or foreign coin, made current by proclamation.
Jones, J.
The action is well brought in the detinet, for Hamburgh money, which has no known value here, as if it was for a piece of plate. antea, p. 4. Jones 69. Bendl. 149. Palm. 407.